       Case 4:06-cr-00045-BMM Document 224 Filed 03/25/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                              CR-06-45-GF-BMM

                 Plaintiff,

       vs.
                                                            ORDER
BILL TYRONE JAMES
DESCHARM WATSON,

                 Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on February 25, 2021. (Doc. 219.) Bill Watson

(Watson) filed an objection on February 25, 2021. (Doc. 220.) The Court reviews

de novo findings and recommendations to which a party objects. 28 U.S.C. §

636(b)(1).

      Judge Johnston conducted a revocation hearing on February 23, 2021. (Doc.

217.) The United States accused Watson of violating his conditions of supervised

release by 1) by committing another crime; 2) by knowingly associating with a

convicted felon; 3) by consuming alcohol on two separate occasions; and 4) by

failing to provide truthful answers to questions asked by his probation officer.
       Case 4:06-cr-00045-BMM Document 224 Filed 03/25/21 Page 2 of 3




(Doc. 214.) At the revocation hearing, Watson admitted to violating the terms of

his supervised release 1) by committing another crime; 2) by knowingly

associating with a convicted felon; 3) by consuming alcohol on two separate

occasions; and 4) by failing to provide truthful answers to questions asked by his

probation officer. Judge Johnston found the violations Watson admitted are

serious and warrant revocation of Watson’s supervised release. Judge Johnston

recommended Watson should be incarcerated for 4 months, with 56 months of

supervised release to follow. (Doc. 219.)

       Watson now opposes Judge Johnston’s Findings and Recommendations,

objecting to the 4 months custody and the 56 months of supervised release that

Judge Johnston recommended. (Doc. 220.)

      The Court has reviewed Judge Johnston’s Findings and Recommendations

as well as Watson’s objection. The undersigned conducted a revocation hearing on

March 25, 2021. Watson and his attorney were allowed to allocute before the

undersigned. (Doc. 223.) The Court has also considered the 18 U.S.C. § 3553(a)

factors and agrees with Judge Johnston’s Findings and Recommendations.

Watson’s violations of his conditions represent a serious breach of the Court’s

trust. This violation proves serious. Judge Johnston has recommended that the

Court revoke Watson’s supervised release and commit him to the custody of the
       Case 4:06-cr-00045-BMM Document 224 Filed 03/25/21 Page 3 of 3




Bureau of Prisons for 4 months. (Doc. 219 at 4.) Judge Johnston further has

recommended a term of 56 months of supervised release. (Id.) Accordingly,

      IT IS HEREBY ORDERED that Watson’s objection is denied. Judge

Johnston’s Findings and Recommendations (Doc. 219) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Bill Tyrone Watson be

sentenced to custody of the Bureau of Prisons for a term of 4 months, with 56

months of supervised release to follow.

      DATED this 25th day of March, 2021.
